DETAILED ACTION

Claim Rejections - 35 USC § 112
Due to the arguments made this rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-14, 16, 17, 19, 21-39 are rejected under 35 U.S.C. 103 as being unpatentable over Anton (U.S. Pub. No. 2010/0201118) in view of Kambakhsh (U.S. Pub. No. 2017/0218903).
Regarding claim 12, Anton discloses a component of a hydraulic device, comprising: 
a tubular base body (10), 
a connecting element (107 as shown in fig. 5) which is connected to the part of the base body which is formed from the material based on at least one duplex steel (Anton is modified below to have part 10 be made of duplex steel); and 
a fastening element (12), wherein the connecting element is supported at the fastening element along a longitudinal line (the line through the center passage of 10) of an interior space of a part of the tubular base body which is connected to the connecting element, 
wherein the connecting element and the fastening element are formed rotationally symmetrically with regard to the longitudinal line (shown in the figures)
wherein the connecting element has a recess into which the at least one section of the part of the base body which is formed from the material based on at least one duplex steel is inserted (fig. 5 shows 107 as the connecting element what would now have a recess in order to join two conduits together as an alternative to inserting the connecting element into the base body this reference inserts the base body into the connecting element),
wherein the recess is an integral part of a stepped bore (See figure 1 below for where the steps in the bore are), 
wherein a gap between an end of the tubular base body and the connecting element is filled with a connected material (See figure 1 below. seals are important connecting materials as they provide leak proof connections).
Anton does not disclose wherein at least one part of the base body is formed from a material based on at least one duplex steel.
Kambakhsh, which deals in fluid conduits of fuel systems, teaches wherein at least one part of the base body is formed from a material based on at least one duplex steel (paragraph 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Anton with the duplex steel of Kambakhsh because duplex steel is resistant to fuel corrosion (paragraph 9).

    PNG
    media_image1.png
    225
    425
    media_image1.png
    Greyscale

Figure 1 – Taken from fig. 2 of the Anton reference

Regarding claim 13 which depends from claim 12, Kambakhsh discloses wherein the component is a fluid line of a hydraulic high-pressure device (this is a fuel rail under high pressure as disclosed in paragraph 20).
Regarding claim 14 which depends from claim 12, Kambakhsh discloses wherein the component is a fluid line of a fuel injection system for an internal combustion engine (Abstract).
Regarding claim 16 which depends from claim 12, Kambakhsh discloses wherein at least one part of the base body which is formed from the material based on at least one duplex steel is one of a connecting part (this reference being a fuel rail which is connected to fuel injectors at one end and a fuel supply line at the other which makes it a connecting part) or a closure part (connecting part option addressed).
Regarding claim 17 which depends from claim 12, Kambakhsh discloses wherein at least one part of the base body which is formed from the material based on at least one duplex steel is formed at an end of the tubular base body (part 11 is the inlet end).
Regarding claim 19 which depends from claim 12, Anton discloses wherein the connecting element is provided which is connected by at least one of soldering, welding, (fig. 1 shows that the connecting element can at least be connected through “form-locked reshaping” through the threaded connection disclosed in paragraph 33).
Regarding claim 21 which depends from claim 12, Anton discloses wherein the connecting element has a stepped bore (see figure 1 above) that includes the recess of the connecting element.
Regarding claim 22 which depends from claim 12, Anton discloses wherein the connecting element is formed from a material which is based on at least one duplex steel (addressed in claim 1 above) or an austenitic steel (duplex option addressed).
Regarding claim 23 which depends from claim 12, Anton discloses wherein a fastening element (12) is provided and the connecting element is supported at the fastening element along a longitudinal line of an interior space of a part of the tubular base body which is connected to the connecting element (shown in fig. 5).
Regarding claim 24 which depends from claim 12, Kambakhsh discloses wherein the part of the tubular base body which is formed from the material based on at least one duplex steel is implemented having at least one of: (i) a locally varying cross section (external geometry option addressed), (ii) an opening cross section opening along a longitudinal line of an interior space of the tubular base body (external geometry option addressed), and (iii) an external geometry varying along a longitudinal line of an interior space of the tubular base body (where 11 meets 1 the geometry varies).
Regarding claim 25 which depends from claim 12, Kambakhsh discloses wherein the part of the base body which is formed from the material based on at least one duplex steel has at least one of: (i) at least sectionally a round external geometry (shown in fig. 1 has multiple sections of round external geometry before item 3), (ii) at least sectionally a polygonal external geometry (external round geometry option addressed), (iii) at least (external round geometry option addressed), and (iv) at least sectionally an interior space having a polygonal opening cross section (external round geometry option addressed).
Regarding claim 26 which depends from claim 12, Kambakhsh discloses wherein the part of the base body which is formed from the material based on at least one duplex steel is bent at least sectionally along a longitudinal line of an interior space of the tubular base body (this is a product by process limitation but 11 has a change of flow direction where it meets part 1).
Regarding claim 27 which depends from claim 12, Kambakhsh discloses wherein the part of the base body which is formed from the material based on at least one duplex steel has at one end at least one enlarged external geometry (where 11 meets 1) and the end is supported at a supporting surface of a fastening element in an area of the enlarged external geometry (8 is located at the end and is a connecting socket which can be construed as “fastening”).
Regarding claim 28 which depends from claim 12, Kambakhsh discloses wherein at least one of. (i) the tubular base body is formed from a seamlessly drawn, tubular component (this product by process limitation is shown in fig. 1), (ii) the tubular base body is based on a tight-welded sheet metal (option 1 addressed), and (iii) the tubular base body has one of a round or a rectangular cross section (option 1 addressed).
Regarding claim 29, Kambakhsh discloses a high-pressure device or a fuel injection system (Abstract), comprising: 
at least one component including a tubular base body, wherein at least one part of the base body is formed from a material based on at least one duplex steel.
a connecting element which is connected to the part of the base body which is formed from the material based on at least one duplex steel, a fastening element, wherein the connecting element is supported at the fastening element along a longitudinal line of an 
wherein the connecting element has a recess into which the at least one section of the part of the base body which is formed from the material based on at least one duplex steel is inserted
wherein the recess is an integral part of a stepped bore, 
wherein a gap between an end of the tubular base body and the connecting element is filled with a connected material (the limitations of this claim have been addressed in claim 12 above).
Regarding claim 30, Anton discloses a fluid line of a hydraulic high-pressure device or of a fuel injection system for an internal combustion engine, comprising: 
a tubular base body (10) having at least one part; and 
a connecting element (107 as shown in fig. 5) and a fastening element (12), wherein the base body cooperates with the connecting element and the fastening element to form an interface at an end section of the base body (shown in fig. 1), 
wherein the fastening element includes a recess (shown in fig. 1 the interior space of 12) having a through opening (10 is inserted into the opening) at a base of the recess, 
wherein the at least one part of the base body extends through the through opening into the recess (shown in fig. 1), 
wherein the end section of the base body is supported in an area of the enlarged external geometry on the base of the recess of the fastening element (they are all in contact and so are able to support each other), 
wherein the connecting element is connected to the base body by at least one of soldering (form option addressed), welding (form option addressed), form-locked reshaping (shown in fig. 5), folding and gluing (form option addressed).
Anton does not disclose wherein the at least one part is formed from a material based on at least one duplex steel or wherein the at least one part of the base body has at least one enlarged external geometry at the end section of the base body compared to an external geometry of the through opening, or wherein the at least one part of the base body having the at least one enlarged external geometry is at least one of integrally connected to the base body or formed by the connecting element.
Kambakhsh, which deals in fuel injection systems, teaches wherein the at least one part is formed from a material based on at least one duplex steel (paragraph 9) and 
wherein the at least one part of the base body has at least one enlarged external geometry at the end section of the base body compared to an external geometry of the through opening (part 11 would be inserted into Anton and part 1 is enlarged from part 1), and 
wherein the at least one part of the base body having the at least one enlarged external geometry is at least one of integrally connected to the base body (shown in the figures that they are integral to each other paragraph 30) or formed by the connecting element (integrally connected option addressed).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Anton with the parts of Kambakhsh because duplex steel is resistant to fuel corrosion (paragraph 9) and the parts are integral to each other so as to make possible a fluid connection.
Regarding claim 31 which depends from claim 30, Anton discloses wherein the connecting element has a recess into which the end section of the at least one part of the base body is inserted (fig. 5 shows 107 as the connecting element what would now have a recess in order to join two conduits together as an alternative to inserting the connecting element into the base body this reference inserts the base body into the connecting element), 
Anton does not disclose the connecting element is formed from the material based on at least one duplex steel.
Kambakhsh, which deals in fuel injection systems, teaches the connecting element is formed from the material based on at least one duplex steel (paragraph 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Anton with the duplex steel of Kambakhsh because duplex steel is resistant to fuel corrosion (paragraph 9).
Regarding claim 32 which depends from claim 31, Anton discloses wherein the connecting element has a stepped bore that includes the recess of the connecting element (see figure 1 above).
Regarding claim 33 which depends from claim 30, Kambakhsh discloses wherein the connecting element is formed from the material which is based on at least one duplex steel or an austenitic steel (This limitation is addressed in claim 31 above).
Regarding claim 34 which depends from claim 30, Kambakhsh discloses wherein the part of the base body which is formed from the material based on at least one duplex steel is implemented having at least one of a locally varying cross section (the cross section varies where part 11 meets part 1) or an opening cross section opening along a longitudinal line of an interior space of the base body (cross section option addressed).
Regarding claim 35 which depends from claim 30, Kambakhsh discloses wherein the part of the base body which is formed from the material based on at least one duplex steel has at least one of: (i) at least sectionally a round external geometry (shown in fig 3), (ii) at least sectionally a polygonal external geometry (round option addressed), (iii) at least sectionally an interior space having a round opening cross section (round option addressed), and (iv) at least sectionally an interior space having a polygonal opening cross section (round option addressed).
Regarding claim 36 which depends from claim 30, Anton discloses wherein the part of the base body which is formed from the material based on at least one duplex steel is bent at least sectionally along a longitudinal line of an interior space of the base body (this is product by process limitation but the part 11 meets part 1 at an intersection that causes a change in direction flow).
Regarding claim 37 which depends from claim 30, Kambakhsh discloses wherein at least one of the base body is formed from a seamlessly drawn, tubular component or the base body is based on a tight-welded sheet metal (these are product by process limitations addressed by showing the finished product).
Regarding claim 38 which depends from claim 30, Kambakhsh discloses wherein the fluid line is a component of the hydraulic high-pressure device (this is part of a fuel system that increases pressure of fuel).
Regarding claim 39 which depends from claim 30, Kambakhsh discloses wherein the fluid line is a component of the fuel injection system of the internal combustion engine (this is part of a fuel system that increases pressure of fuel).


Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive. The arguments are drawn towards the amendments made to the claims which have been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GONZALO LAGUARDA/Examiner, Art Unit 3747